 



Exhibit 10.2
Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document
AMERISTAR CASINOS, INC.
DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2008
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Ameristar Casinos,
Inc., a Nevada corporation, and its subsidiaries, if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA. The Plan is intended to comply with all applicable law including, in
respect of amounts not earned and vested prior to January 1, 2005, Code
Section 409A and related Treasury guidance and regulations.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the vested portion of the Company Contribution Account balance,
(iii) the vested portion of the Company Matching Account balance and (iv) the
Rollover Contribution Account, minus (v) the Rollover Transfers. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan. The Company may, as necessary,
divide accounts into subaccounts corresponding to interests vested and earned
prior to January 1, 2005 (“Grandfathered Amounts”) and interests vested or
earned after December 3l, 2004 (“409A Subject Amounts”).   1.2   “Annual Bonus”
shall mean any compensation, in addition to Base Annual Salary relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, payable to a

 1



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    Participant as an Employee under any Employer’s annual bonus and cash
incentive plans, excluding stock options and other equity-based compensation.  
1.3   “Annual Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.   1.4   “Annual Company
Matching Amount” for any one Plan Year shall be the amount determined in
accordance with Section 3.6.   1.5   “Annual Deferral Amount” shall mean that
portion of a Participant’s Base Annual Salary and Annual Bonus that a
Participant elects to have, and is, deferred, in accordance with Article 3, for
any one Plan Year. In the event of a Participant’s Retirement, Disability (if
deferrals cease in accordance with Section 8.1), death or a Termination of
Employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.   1.6   “Annual Salary
Deferral Amount” shall mean that portion of a Participant’s Base Annual Salary
that a Participant elects to have, and is, deferred, in accordance with
Article 3, for any one Plan Year. In the event of a Participant’s Retirement,
Disability (if deferrals cease in accordance with Section 8.1), death or a
Termination of Employment prior to the end of a Plan Year, such year’s Annual
Salary Deferral Amount shall be the actual amount withheld prior to such event.
  1.7   “Annual Bonus Deferral Amount” shall mean that portion of a
Participant’s Annual Bonus that a Participant elects to have, and is, deferred,
in accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Annual Bonus Deferral Amount shall be the actual amount
withheld prior to such event.   1.8   “Annual Installment Method” shall mean
annual installments over the number of years selected by the Participant or
Committee in accordance with this Plan, calculated as follows: The Account
Balance of the Participant shall be calculated as of the close of business on
the last business day of the year. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual installments due the
Participant. By way of example, if the Participant elects a 10 year Annual
Installment Method, the first annual installment shall be 1/10 of the Account
Balance, calculated as described in this definition. The following year, the
annual installment shall be 1/9 of the Account Balance, calculated as described
in this definition. Each annual installment shall be distributed to the
Participant in four equal payments, one payment to be made each calendar quarter
of the Plan Year, on or as soon as practicable after the first business day of
each calendar quarter of the Plan Year. By way of example, if the annual
installment

2



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    for Plan Year 2002 totals $1,000, $250 shall be paid to the Participant on
or as soon as practicable after January 1, April 1, July 1 and October 1.   1.9
  “Base Annual Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options
and other equity-based compensation, relocation expenses, incentive payments,
non-monetary awards, directors’ fees and other fees, automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income). Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Section 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that, had there been no such plan, the amount would have been
payable in cash to the Employee.   1.10   “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 9, that are entitled to receive benefits under this Plan upon the death
of a Participant.   1.11   “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.  
1.12   “Board” shall mean the board of directors of the Company.   1.13   A
“Change in Control” shall mean the occurrence of any of the following events:

  (a)   individuals who, as of the date of this Plan, constitute the entire
Board (“Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
then Incumbent Directors (other than an election or nomination of an individual
whose assumption of office is the result of an actual or threatened election
contest relating to the election of directors of the Company), also shall be an
Incumbent Director; or     (b)   any merger, consolidation, or recapitalization
of the Company (or, if the capital stock of the Company is affected, any
subsidiary of the Company) or any sale, lease, or other transfer (in one
transaction or a series of transactions contemplated

3



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

      or arranged by any party as a single plan) of all or substantially all of
the assets of the Company (each of the foregoing being an “Acquisition
Transaction”) where (1) the stockholders of the Company immediately prior to
such Acquisition Transaction do not immediately after such Acquisition
Transaction beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of (i) the then outstanding common stock
of the corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”) (or of its ultimate parent corporation, if any)
and (ii) the Combined Voting Power (as defined below) of the then outstanding
Voting Securities (as defined below) of the Surviving Corporation (or of its
ultimate parent corporation, if any) or (2) the Incumbent Directors at the time
of the initial approval of such Acquisition Transaction do not immediately after
such Acquisition Transaction constitute a majority of the board of directors of
the Surviving Corporation (or of its ultimate parent corporation, if any); or  
  (c)   the liquidation or dissolution of the Company; or     (d)   any Person
(as defined below) other than a Permitted Holder (as defined below) shall become
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company representing in the aggregate fifty percent (50%)
or more of either (i) the then outstanding shares of the Company Common Stock or
(ii) the Combined Voting Power of all then outstanding Voting Securities of the
Company; provided, however, that notwithstanding the foregoing, a Change of
Control shall not be deemed to have occurred for purposes of this clause
(d) solely as the result of:

  (A)   an acquisition of securities by the Company which, by reducing the
number of shares of the Company’s Common Stock or other Voting Securities
outstanding, increases (i) the proportionate number of shares of the Company’s
Common Stock beneficially owned by any Person to fifty percent (50%) or more of
the shares of the Company’s Common Stock then outstanding or (ii) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to fifty percent (50%) or more of the Combined Voting Power
of all then outstanding Voting Securities; or     (B)   an acquisition of
securities directly from the Company except that this paragraph (B) shall not
apply to:

  (1)   any conversion of a security that was not acquired directly from the
Company; or

4



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

  (2)   any acquisition of securities if the Incumbent Directors at the time of
the initial approval of such acquisition would not immediately after (or
otherwise as a result of) such acquisition constitute a majority of the Board of
Directors of the Company.

  (e)   For purposes of this Section 1.13:

  (i)   “Person” shall mean any individual, entity (including, without
limitation, any corporation (including, without limitation, any charitable
corporation or private foundation), partnership, limited liability company,
trust (including, without limitation, any private, charitable or split-interest
trust), joint venture, association or governmental body) or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Exchange Act and the rules and regulations
thereunder); provided, however, that “Person” shall not include the Company, any
of its subsidiaries, any employee benefit plan of the Company or any of its
majority-owned subsidiaries or any entity organized, appointed or established by
the Company or such subsidiary for or pursuant to the terms of any such plan;  
  (ii)   “Voting Securities” shall mean all securities of a corporation having
the right under ordinary circumstances to vote in an election of the Board of
Directors of such corporation;     (iii)   “Combined Voting Power” shall mean
the aggregate votes entitled to be cast generally in the election of directors
of a corporation by holders of then outstanding Voting Securities of such
corporation; and     (iv)   “Permitted Holder” shall mean (A) the Company or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (B) to the extent they hold securities in any capacity whatsoever,
the Estate of Craig H. Neilsen, deceased, and the heirs, ancestors, lineal
descendants, stepchildren, legatees and legal representatives of Craig H.
Neilsen or his Estate, and the trustees from time to time of any bona fide
trusts of which Craig H. Neilsen or one or more of the foregoing are the sole
beneficiaries or grantors thereof, including but not limited to The Craig H.
Neilsen Foundation, Ray H. Neilsen and his estate, spouse, heirs, ancestors,
lineal descendants, stepchildren, legatees and legal representatives, and the
trustees from time to time of any bona fide trusts of which one or more of the
foregoing are the sole beneficiaries or grantors thereof and (C) any Person
controlled, directly or indirectly, by one or more of the foregoing Persons
referred to in the immediately preceding clause (B), whether through the
ownership of voting securities, by contract, in a fiduciary capacity, through

5



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

      possession of a majority of the voting rights (as directors and/or
members) of a not-for-profit entity, or otherwise.

1.14   “Claimant” shall have the meaning set forth in Section 14.1.   1.15  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.16   “Committee” shall mean the committee described in
Article 12.   1.17   “Company” shall mean Ameristar Casinos, Inc., a Nevada
corporation, and any successor to all or substantially all of the Company’s
assets or business.   1.18   “Company Contribution Account” shall mean (i) the
sum of the Participant’s Annual Company Contribution Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.   1.19  
“Company Matching Account” shall mean (i) the sum of all of a Participant’s
Annual Company Matching Amounts, plus (ii) amounts credited in accordance with
all the applicable crediting provisions of this Plan that relate to the
Participant’s Company Matching Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Matching Account.   1.20   “Deduction Limitation” shall
mean the following described limitation on a benefit that may otherwise be
distributable pursuant to the provisions of this Plan. Except as otherwise
provided, this limitation shall be applied to all distributions that are
“subject to the Deduction Limitation” under this Plan. If an Employer determines
in good faith prior to a Change in Control that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Employer
would not be deductible by the Employer solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan prior to the Change in Control is deductible, the Employer, at the
direction of the Committee, may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.10 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the

6



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    distribution is made will not be limited by Section 162(m), or if earlier,
the effective date of a Change in Control. Notwithstanding anything to the
contrary in this Plan, the Deduction Limitation shall not apply to any
distributions made after a Change in Control.   1.21   “Deferral Account” shall
mean (i) the sum of all of a Participant’s Annual Deferral Amounts, plus
(ii) amounts credited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.   1.22   “Disability” or
“Disabled” shall mean shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.   1.23   “Disability Benefit”
shall mean the benefit set forth in Article 8.   1.24   “Election Form” shall
mean the form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to make an election under the
Plan.   1.25   “Employee” shall mean a person who is an employee of any
Employer.   1.26   “Employer(s)” shall mean

  (a)   the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.     (b)   for
purposes of determining whether a Participant has experienced a Termination of
Employment, “Employer” shall mean:

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and

7



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

  (ii)   All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

1.27   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.28   Reserved.   1.29  
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.   1.30   “Plan” shall mean the
Company’s Deferred Compensation Plan adopted originally effective April 1, 2001,
amended and restated effective January 1, 2008, and as hereafter amended from
time to time.   1.31   “Plan Agreement” shall mean a written agreement, as may
be amended from time to time, which is entered into by and between an Employer
and a Participant. Each Plan Agreement executed by a Participant and the
Participant’s Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan attributable to that Employer. Should
there be more than one Plan Agreement in respect of a particular Employer, the
Plan Agreement bearing the latest date of acceptance by the Employer shall
supersede all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan (to the extent consistent with Code Section 409A) or limit the
benefits otherwise provided under

8



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Employer and the Participant.   1.32  
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
ending December 31.   1.33   “Pre-Retirement Survivor Benefit” shall mean the
benefit set forth in Article 6.   1.34   “Retirement”, “Retire(s)” or “Retired”
shall mean, with respect to an Employee

     (a) with respect to Grandfathered Amounts, severance from employment from
all Employers for any reason other than a leave of absence, death or Disability
on or after the earlier of the attainment of (a) age sixty-five (65) or (b) age
fifty-five (55) with five (5) Years of Service, and
     (b) with respect to 409A Subject Amounts, severance from employment from
all Employees for any reason other than a leave of absence, death of Disability
on or after the attainment of age fifty-five (55) with five (5)Years of Service.

1.35   “Retirement Benefit” shall mean the benefit set forth in Article 5.  
1.36   “Rollover Contribution(s)” shall have the meaning set forth in
Section 3.7.   1.37   “Rollover Contribution Account” shall mean the sum of
(a) a Participant’s Rollover Contribution, plus (b) amounts credited in
accordance with all of the applicable crediting provisions of the Plan that
relate to the Participant’s Rollover Contribution Account, less all distribution
made from such account pursuant to this Plan. This account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan.   1.38   “Rollover Transfer(s)” shall have the meaning set
forth in Section 3.7.   1.39   “Short-Term Payout” shall mean the payout set
forth in Section 4.1.   1.40   “Termination Benefit” shall mean the benefit set
forth in Article 7.   1.41   “Termination of Employment” shall mean the severing
of employment with all Employers, voluntarily or involuntarily, for any reason
other than Retirement, Disability, death or an authorized leave of absence.  
1.42   “Trust” shall mean one or more trusts established pursuant to that
certain Master Trust Agreement, dated as of April 1, 2001, between the Company
and the Trustee named therein, as amended from time to time, or any successor
trust.

9



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

1.43   “Unforeseeable Financial Emergency” shall mean a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152 without regard to
paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss of the
Participant’s property due to casualty, or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined by the Committee based on the relevant
facts and circumstances.   1.44   “Years of Plan Participation” shall mean the
total number of full Plan Years a Participant has been a Participant in the Plan
prior to his or her Termination of Employment (determined without regard to
whether deferral elections have been made by the Participant for any Plan Year).
Any partial year shall not be counted. Also, years in which a Participant is
eligible to participate by reason of a withdrawal under Section 4.4 hereof shall
not be counted. Notwithstanding the previous sentence, a Participant’s first
Plan Year of participation shall be treated as a full Plan Year for purposes of
this definition, even if it is only a partial Plan Year of participation.   1.45
  “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year shall mean a consecutive 365-day period (or 366 days in the
case of a leap year).

ARTICLE 2
Selection, Enrollment Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Compensation Committee of the Board in its sole discretion.
From that group, the Compensation Committee shall select, in its sole
discretion, Employees to participate in the Plan. Selection of Employees
eligible to participate in the Plan may be made by the Compensation Committee on
an individual basis or in accordance with uniform criteria established by the
Compensation Committee.   2.2   Enrollment Requirements. As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within 30 days after he or she first becomes eligible to participate in the
Plan. In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.  
2.3   Eligibility; Commencement of Participation. Provided an Employee selected
to participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan

10



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    on the first day of the month following the month in which the Employee
completes all enrollment requirements. If an Employee fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
Employee shall not be eligible to participate in the Plan until the first day of
the Plan Year following the delivery to and acceptance by the Committee of the
required documents.   2.4   Termination of Participation and/or Deferrals. If
the Committee determines in good faith that a Participant no longer qualifies as
a member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(l) of ERISA, the Committee shall have the right, in its
sole discretion, to prevent the Participant from making future deferrals.

ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1   Minimum Deferrals.

  (a)   Base Annual Salary and Annual Bonus. For each Plan Year, a Participant
may elect to defer, as his or her Annual Deferral Amount, Base Annual Salary
and/or Annual Bonus such that the aggregate amount of Base Annual Salary and
Annual Bonus deferred is not less than $2,000. If an election is made for less
than $2,000, or if no election is made, the amount deferred shall be zero.    
(b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Base
Annual Salary deferral shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

3.2   Maximum Deferral.

For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary and/or Annual Bonus up to the following
maximum percentages for each deferral elected:

                 Deferral   Maximum Amount
Base Annual Salary
    90 %
Annual Bonus
    100 %

11



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document
Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount, with
respect to both Base Annual Salary and Annual Bonus, shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Committee deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed and signed by the Participant, timely delivered to the
Committee (in accordance with Section 2.2 above) and accepted by the Committee.
    (b)   Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, a new
Election Form. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.   3.5   Annual Company Contribution
Amount. For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Company
Contribution Account under this Plan, which amount shall be for that Participant
the Annual Company Contribution Amount for that Plan Year. The amount so
credited to a Participant may be smaller or larger than the amount credited to
any other Participant, and the amount credited to any Participant for a Plan
Year may be zero, even though one or more other Participants receive an Annual
Company Contribution Amount for that Plan Year. The Annual Company Contribution
Amount, if any, shall be credited as of the date selected by the Committee, in
its sole and absolute discretion. If a Participant is not employed by an
Employer as of the last day of a Plan Year other than

12



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    by reason of his or her Retirement or death while employed, the Annual
Company Contribution Amount for that Plan Year shall be zero.   3.6   Annual
Company Matching Amount. A Participant’s Annual Company Matching Amount for any
Plan Year shall be equal to the sum of (i) 100% of the Participant’s Annual
Salary Deferral Amount for such Plan Year, up to an amount that does not exceed
5% of the Participant’s Base Annual Salary taken into account hereunder for such
Plan Year and (ii) 100% of the Participant’s Annual Bonus Deferral Amount for
such Plan Year, up to an amount that does not exceed 5% of the Participant’s
Annual Bonus. The Annual Company Matching Amount, if any, shall be credited as
of the date selected by the Committee, in its sole and absolute discretion. In
the event of Retirement or death, a Participant shall be credited with the
Annual Company Matching Amount for the Plan Year in which he or she Retires or
dies.   3.7   Rollover Contributions and Rollover Transfers. If a Participant
participates in any other plan or arrangement maintained by an Employer (other
than a plan qualified under Section 401 of the Code) that provides for the
deferral of income or compensation (an “Other Deferral Plan”), and the
Participant has an account balance under such Other Deferral Plan that the
Participant is not presently entitled to receive (other than through
distributions or withdrawals on account of hardship or which entail a reduction
in such account balance or the payment of some other penalty), the Committee, in
its sole and absolute discretion, may permit all but not less than all of such
Participant’s account balance in such Other Deferral Plan to be contributed to
this Plan as a Rollover Contribution. The amount of any such Rollover
Contribution shall be deducted from the Participant’s account balance in such
Other Deferral Plan, shall be credited to the Participant’s Rollover
Contribution Account under this Plan, and shall thereafter be governed by the
terms and provisions of this Plan rather than by the terms and provisions of
such Other Deferral Plan. Conversely, if a Participant has not become entitled
to receive benefits under this Plan (other than pursuant to Section 4.1 or 4.3
of this Plan) and the Participant also participates in an Other Deferral Plan,
the Committee may, in its sole and absolute discretion, permit all but not less
than all of the Participant’s Account Balance to be transferred to such Other
Deferral Plan in a Rollover Transfer. The amount of any Rollover Transfer shall
be credited to the participant’s account in such Other Deferral Plan, and shall
thereafter be governed by the terms and provision of such Other Deferral Plan
rather than by the terms and provisions of this Plan.   3.8   Investment of
Trust Assets. The trustee of the Trust shall be authorized, upon written
instructions received from the Committee or investment manager appointed by the
Committee, to invest and reinvest the assets of the Trust in accordance with the
applicable Trust Agreement.

13



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

3.9   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account and Rollover Contribution Account.     (b)   A Participant shall be
vested in his or her Company Contribution Account and Company Matching Account
as follows: (i) with respect to all benefits under this Plan other than the
Termination Benefit, a Participant’s vested Company Contribution Account and
vested Company Matching Account shall equal 100% of such Participant’s Company
Contribution Account and Company Matching Account; and (ii) with respect to the
Termination Benefit, a Participant’s Company Contribution Account and Company
Matching Account shall vest on the basis of the Participant’s Years of Plan
Participation at the time the Participant experiences a Termination of
Employment, in accordance with the following schedule:

          Years of Plan Participation   Vested Percentage of at Date of
Termination of   Company Contribution Account           Employment   and Company
Matching Account
     Less than 1 year
    0 %
1 year or more, but less than 2
    20 %
2 years or more, but less than 3
    40 %
3 years or more, but less than 4
    60 %
4 years or more, but less than 5
    80 %
5 years or more
    100 %

      Upon a Termination of Employment, any unvested amounts in a Participant’s
Company Contribution Account and Company Marketing Account shall be forfeited.  
  (c)   Notwithstanding anything to the contrary contained in this Section 3.9,
in the event of Retirement, Disability, death, or a Change in Control occurring
while a Participant is employed by an Employer, a Participant’s Company
Contribution Account and Company Matching Account shall immediately become 100%
vested (if it is not already vested in accordance with the above vesting
schedules).     (d)   Notwithstanding subsection (c), the vesting schedule for a
Participant’s Company Contribution Account and Company Matching Account shall
not be accelerated, if, when taken together with all other payments in the
nature of compensation provided to or for the benefit of a Participant

14



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

      under any other agreement, plan or program in connection with a Change in
Control, the Committee determines that such acceleration would cause the
deduction limitations of Section 280G of the Code to become effective. In the
event that a Participant’s Company Contribution Account and Company Matching
Account is not vested pursuant to such a determination, the Participant may
request independent verification of the Committee’s calculations with respect to
the application of Section 280G. In such case, the Committee must provide to the
Participant within 15 business days of such a request an opinion from a
nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.

3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance (including for this purpose unvested amounts in
the Participant’s Company Matching and Company Contribution Accounts) in
accordance with the following rules:

  (a)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.10(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for the first calendar month or portion
thereof in which the Participant commences participation in the Plan and
continuing thereafter for each subsequent calendar month in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first month that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent month in which the Participant participates in the Plan, no later
than the next to last business day of the month, the Participant may (but is not
required to) elect, by submitting an Election Form to the Committee that is
accepted by the Committee, to add or delete one or more Measurement Fund(s) to
be used to determine the additional amounts to be credited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply to the next month and
continue thereafter for each subsequent month in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

15



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

  (b)   Proportionate Allocation. In making any election described in
Section 3.10(a) above, the Participant shall specify on the Election Form, in
increments of one percentage point (1%), the percentage of his or her Account
Balance to be allocated to a Measurement Fund (as if the Participant were making
an investment in that Measurement Fund with that portion of his or her Account
Balance).     (c)   Measurement Funds. The Participant may elect one or more
measurement funds, based on certain mutual fund, variable life insurance
subaccount or other similar investment options selected and announced by the
Committee (the “Measurement Funds”), for the purpose of crediting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect no earlier than the first day of the month that follows
by thirty (30) days the day on which the Committee gives Participants advance
written notice of such change. If the effective date of such a change occurs
before a fund reallocation date and the change affects one of the Measurement
Funds to which a Participant’s Account Balance is allocated, the Participant’s
Account Balance shall be credited as if the change had not been made effective.
    (d)   Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee in its sole
discretion, as though (i) a Participant’s Account Balance were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such calendar month, as of the close of business on the first business day of
such calendar month, at the closing price on such date; (ii) the portion of the
Annual Deferral Amount that was actually deferred during any calendar month were
invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such calendar month, no later than the close of
business on the first business day after the day on which such amounts are
actually deferred from the Participant’s Base Annual Salary through reductions
in his or her payroll, at the closing price on such date; and (iii) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such calendar month, no earlier than one business day prior to the
distribution, at the closing price on such date. The Participant’s Annual
Company Matching Amount shall be credited to

16



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

      his or her Company Matching Account for purposes of this Section 3.10 as
of the close of business as of the first business day of the payroll period to
which it relates.     (e)   No Actual Investment. Notwithstanding any other
provision of this Plan that may be interpreted to the contrary, the Measurement
Funds are to be used for measurement purposes only, and a Participant’s election
of any such Measurement Fund, the allocation to his or her Account Balance
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Account Balance shall not be considered or
construed in any manner as an actual investment of his or her Account Balance in
any such Measurement Fund. In the event that the Company or the Trustee (as that
term is defined in the Trust), in its own discretion, decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust;
the Participant shall at all times remain an unsecured creditor of the Company.

3.11   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Annual Salary and Annual
Bonus that is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Committee may reduce the Annual Deferral Amount in
order to comply with this Section 3.11.     (b)   Company Matching Amounts and
Company Contribution Amounts. When a participant becomes vested in a portion of
his or her Company Matching Account or Company Contribution Account, the
Participant’s Employer(s) shall withhold from the Participant’s Base Annual
Salary or Annual Bonus that is not deferred, or both, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such vested portion of his or her Company Matching Account or Company
Contribution Account. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Matching Account or Company Contribution Account,
as the case may be, in order to comply with this Section 3.11.

17



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

  (c)   Rollover Contributions. For each Plan Year in which a Rollover
Contribution is contributed by a Participant to the Plan, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Annual
Salary or Annual Bonus that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Rollover Contribution. If necessary, the Committee may reduce the Rollover
Contribution in order to comply with this Section 3.11.

3.12 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1   Short-Term Payout. For each Plan Year, a Participant may irrevocably elect
to receive a future “Short-Term Payout” from the Plan solely with respect to all
or part of the Annual Deferral Amount for such Plan Year. Subject to the
Deduction Limitation, the Short-Term Payout shall be a lump sum payment in an
amount that is equal to the specified portion of the Annual Deferral Amount plus
amounts credited or debited in the manner provided in Section 3.10 above on that
amount, determined at the time that the Short-Term Payout becomes payable
(rather than the date of a Termination of Employment). Subject to the Deduction
Limitation and the other terms and conditions of this Plan, each Short-Term
Payout shall be paid out during a 60-day period commencing immediately after the
last day of any Plan Year designated by the Participant that is at least four
Plan Years after the Plan Year in which the corresponding Annual Deferral Amount
is actually deferred.   4.2   Other Benefits Take Precedence Over Short-Term.
Should an event occur that triggers a benefit under Article 5, 6, 7 or 8, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.   4.3   Withdrawal Payout/Suspensions for Unforeseeable
Financial Emergencies. If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to (i) suspend any
deferrals required to be made by a Participant and/or (ii) receive a partial or
full payout from the Plan. The payout shall not exceed the lesser of the
Participant’s Account Balance, calculated as if such Participant were

18



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    receiving a Termination Benefit, or the amount reasonably needed to satisfy
the Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval. The payment of any amount under this
Section 4.3 shall not be subject to the Deduction Limitation.   4.4   Withdrawal
Election. A Participant (or, after a Participant’s death, his or her
Beneficiary), solely with respect to Grandfathered Amounts (and any earnings
attributable thereto) may elect, at any time, to withdraw all of his or her
Account Balance, calculated as if there had occurred a Termination of Employment
as of the day of the election, less a withdrawal penalty equal to 10% of such
amount (the net amount shall be referred to as the “Withdrawal Amount”). This
election can be made at any time, before or after Retirement, Disability, death
or Termination of Employment, and whether or not the Participant (or
Beneficiary) is in the process of being paid pursuant to an installment payment
schedule. If made before Retirement, Disability or death, a Participant’s
Withdrawal Amount shall be his or her Account Balance calculated as if there had
occurred a Termination of Employment as of the day of the election. No partial
withdrawals of the Withdrawal Amount shall be allowed. The Participant (or his
or her Beneficiary) shall make this election by giving the Committee advance
written notice of the election in a form determined from time to time by the
Committee. The Participant (or his or her Beneficiary) shall be paid the
Withdrawal Amount within 60 days of his or her election. Once the Withdrawal
Amount is paid, the withdrawal penalty plus any nonvested amounts allocable to
the Participant shall be permanently forfeited, and the Participant shall
continue to defer hereunder for the remainder of the Plan Year of the withdrawal
but shall not be eligible to participate in the Plan for the following year.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.  
5.2   Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of any whole number of years not to exceed 15. In respect of
Grandfathered Amounts only, the Participant may annually change his or her
election to an allowable alternative payout period by submitting a new Election
Form to the Committee, provided that any such Election Form is submitted at
least one year prior to the Participant’s Retirement and is accepted by the
Committee in its sole discretion. In the case of 409A Subject Amounts, any
election to change the form of payment may be made by submitting an Election
Form to the Committee, provided (i) the election of the new format shall have no
effect until at

19



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    least 12 months after the date on which the election is made; (ii) the new
format selected by the Participant for the payment must commence the first day
of a Plan Year that is no sooner than five years after the previously designated
payout start date; and (iii) the election must be made at least 12 months prior
to the Participant’s previously designated payout start date. The Election Form
most recently accepted by the Committee shall govern the payout of the
Retirement Benefit. If a Participant does not make any election with respect to
the payment of the Retirement Benefit, then such benefit shall be payable in a
lump sum. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the Plan Year in which the
Participant Retires. Any payment made shall be subject to the Deduction
Limitation.   5.3   Death Prior to Completion of Retirement Benefit. If a
Participant dies after Retirement but before the Retirement Benefit is paid in
full, the Participant’s unpaid Retirement Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary (a) over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived, or (b) in a lump sum, if requested by
the Beneficiary and allowed in the sole discretion of the Committee, that is
equal to the Participant’s unpaid remaining Account Balance.   5.4   Special
Rule for Specified Employees. Notwithstanding any other provision to the
contrary, with respect to those amounts in a Participant’s Account Balance that
are 409A Subject Amounts, payments to specified employees (as that term is
defined in Treasury Regulation Section 1.409A-1(i) or any successor provision)
shall be delayed for six months following Retirement in accordance with Treasury
Regulation Section 1.409A- 3(i)(2) (or any successor provision).

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.   6.2
  Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid in the payment period previously elected by the
Participant for the payment of the Retirement Benefit, but commencing upon the
Participant’s death. The Election Form most recently accepted by the Committee
prior to the Participant’s death shall govern the payout of the Participant’s
Pre-Retirement Survivor Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be paid in a lump sum. Notwithstanding the foregoing, payment of the
Pre-Retirement Survivor Benefit may be made, in the sole discretion of the
Committee, in

20



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    a lump sum or in not more than 12 monthly installments. The lump sum payment
shall be made, or installment payments shall commence, no later than 60 days
after the last day of the Plan Year in which the Committee is provided with
proof that is satisfactory to the Committee of the Participant’s death. Any
payment made shall be subject to the Deduction Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.   7.2   Payment of Termination
Benefit.

     (a) With respect to Grandfathered Amounts only, if the Grandfathered
Amounts in the Participant’s Account Balance at the time of his or her
Termination of Employment are less than $25,000, payment of his or her
Termination Benefit shall be paid in a lump sum. If the Grandfathered Amounts in
his or her Account Balance at such time are equal to or greater than that
amount, the Committee, in its sole discretion, may cause the Termination Benefit
to be paid in a lump sum or pursuant to an Annual Installment Method of up to
five years. The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the last day of the month in which the
Participant experiences the Termination of Employment. Any payment made shall be
subject to the Deduction Limitation.
     (b) With respect to 409A Subject Amounts, the Termination Benefit shall be
paid in a lump sum within 60 days after the last day of the month in which the
Participant experiences the Termination of Employment. Any payment made shall be
subject to the Deduction Limitation.

7.3   Special Rule for Specified Employees. Notwithstanding any other provision
of this Plan to the contrary, with respect to the amounts in a Participant’s
Account Balance that are 409A Subject Amounts, payments to specified employees
(as that term is defined in Treasury Regulation Section 1.409A-1(i) or any
successor provision) shall be delayed for six months following Termination of
Employment in accordance with Treasury Regulation Section 1.409A-3(i)(2) (or any
successor provision).

21



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document



ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver.

  (a)   Waiver of Deferral. A Participant who is determined by the Committee to
be suffering from a Disability shall be excused from fulfilling that portion of
the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant’s Base Annual Salary and/or Annual Bonus for the Plan Year
during which the Participant first suffers a Disability. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections, but will continue to be considered a Participant for all other
purposes of this Plan.     (b)   Return to Work. If a Participant returns to
employment with an Employer after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment and for every Plan Year thereafter while a Participant in the
Plan; provided such deferral elections are otherwise allowed and an Election
Form is delivered to and accepted by the Committee for each such election in
accordance with Section 3.3 above.

8.2   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under the Plan, be deemed to have
experienced a Termination of Employment, or, in the case of a Participant who is
eligible to Retire, to have Retired, at any time after such Participant is
determined to be suffering a Disability, in which case the Participant shall
receive a Disability Benefit equal to his or her Account Balance at the time of
the Committee’s determination; provided, however, that should the Participant
otherwise have been eligible to Retire, he or she shall be paid in accordance
with Article 5. The Disability Benefit shall be paid in the same manner as a
Termination Benefit or Retirement Benefit, as the case may be. Any payment made
shall be subject to the Deduction Limitation.

ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   9.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and

22



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    returning it to the Committee or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the Committee’s
rules and procedures, as in effect from time to time. If the Participant names
someone other than his or her spouse as a Beneficiary, a spousal consent, in the
form designated by the Committee, must be signed by that Participant’s spouse
and returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.   9.3   Acknowledgment. No designation or
change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   9.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above, or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.   9.5   Doubt as to Beneficiary. If the Committee has any doubt as to
the proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Committee’s satisfaction.   9.6   Discharge of Obligations. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
all Employers and the Committee from all further obligations under this Plan
with respect to the Participant, and that Participant’s Plan Agreement shall
terminate upon such full payment of benefits.

ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.  
10.2   Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer,

23



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    the Participant shall continue to be considered employed by the Employer and
the Participant shall be excused from making deferrals until the earlier of the
date the leave of absence expires or the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld.

ARTICLE 11
Termination, Amendment or Modification

11.1   Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to terminate the Plan with respect
to all of its Participants. In the event of a Plan termination no new deferral
elections shall be permitted for the affected Participants and such Participants
shall no longer be eligible to receive new Company contributions. However, after
the Plan termination the Account Balances of such Participants shall continue to
be credited with Annual Deferral Amounts attributable to a deferral election
that was in effect prior to the Plan termination to the extent deemed necessary
to comply with Code Section 409A and related Treasury Regulations, and
additional amounts shall continue to be credited or debited to such
Participants’ Account Balances pursuant to Section 3.10. The Measurement Funds
available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treasury Regulation §1.409A-3(j)(4)(ix), the Employer
may provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treasury Regulation §1.409A-3(j)(4)(ix).   11.2
  Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer by the action of its board of directors or
equivalent governing body; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, and (ii) no amendment or
modification of this

24



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    Section 11.2 or Section 12.2 of the Plan shall be effective. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification.   11.3   Plan Agreement. Notwithstanding the
provisions of Sections 11.1 and 11.2 above, if a Participant’s Plan Agreement
provides for benefits or limitations that are not provided for in this Plan
document, the Employer may only amend or terminate such provisions with the
consent of the Participant.   11.4   Effect of Payment. The full payment of the
applicable benefit under Article 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Plan Agreement shall
terminate.

ARTICLE 12
Administration

12.1   Committee Duties. Except as otherwise provided in this Article 12 or
Section 2.1 hereof, this Plan shall be administered by a Committee which shall
consist of the Board or such committee as the Board shall appoint. Members of
the Committee may be Participants under this Plan. The Committee shall also have
the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions, including interpretations of this
Plan, as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.   12.2   Administration Upon Change in Control. For purposes of
this Plan, the Company shall be the “Administrator” at all times prior to the
occurrence of a Change in Control. Upon and after the occurrence of a Change in
Control, the “Administrator” shall be an independent third party selected by the
Trustee and approved by the individual who, immediately prior to such event, was
the Company’s Chief Executive Officer or, if not so identified, the Company’s
highest ranking officer (the “Ex-CEO”). The Administrator shall have the
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including,

25



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    without limitation, attorneys’ fees and expenses arising in connection with
the performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.   12.3   Agents. In the administration of
this Plan, the Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.   12.4   Binding Effect of Decisions. The decision
or action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation or application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.   12.5
  Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.   12.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

26



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document



ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

14.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 14.3 below.

14.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or

27



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant or deny.

14.4   Decision on Review. The Committee shall render its decision on review
promptly, and in any event not later than 60 days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within 120 days after such date. Such decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company has established a Trust, and each
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Annual Deferral Amounts, Annual Company Contribution Amounts, and Company
Matching Amounts for such Employer’s Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the Trust at the time of the transfer.   15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.   15.3   Distributions from the Trust.
Each Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

28



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document



ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(l). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   16.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of an Employer.
For purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   16.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant, and shall be limited to its particular obligation to
a Participant based on compensation deferred while the Participant was employed
by that Employer. An Employer shall have no obligation to a Participant under
the Plan except as expressly provided in the Plan and his or her Plan Agreement.
Each Employer’s obligation, however, is also guaranteed by the Company, so that
both the Company and the affected Employer (if other than the Company) are
jointly and severally responsible for that particular Employer’s obligations
hereunder.   16.4   Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
non-assignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   16.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless otherwise expressly provided in a

29



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

    written employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time.     16.6   Furnishing Information. A Participant or his
or her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.     16.7   Terms. Whenever any
words are used herein in the masculine, they shall be construed as though they
were in the feminine or neuter in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.     16.8   Captions. The
captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.     16.9   Governing Law. Subject to ERISA, the
provisions of this Plan and any Plan Agreement shall be construed and
interpreted according to the internal laws of the State of Nevada without regard
to its conflicts of laws principles.   16.10 Notice. Any notice or filing
required or permitted to be given to the Committee under this Plan shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, to the address below:

Benefits Committee
Ameristar Casinos, Inc.
3773 Howard Hughes Pkwy.
Suite 490 South
Las Vegas, NV 89169
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

30



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

16.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   16.12   Spouse’s
Interest. The interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.   16.13   Validity. In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
  16.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or a person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.  
16.15   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.  
16.16   Distribution in the Event of Taxation.

  (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt (by
reason of Code Section 409A or otherwise), a Participant may petition the
Committee before a Change in Control, or the Trustee of the Trust after a Change
in Control, for a distribution of that portion of his or her benefit that has
become taxable. Upon the grant of such a petition, which grant shall not be
unreasonably withheld or delayed (and, after a Change in Control, shall be
granted), a Participant’s Employer shall distribute to the Participant
immediately available funds in an amount equal to the

31



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

      taxable portion of his or her benefit (which amount shall not exceed a
Participant’s unpaid vested Account Balance under the Plan). If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted. Such a distribution shall affect and
reduce the benefits to be paid under this Plan.     (b)   Trust. If the Trust
terminates and benefits are distributed from the Trust to a Participant, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

16.17   Insurance. Subject to the requirements of applicable law, the Employers,
on their own behalf or on behalf of the Trustee of the Trust, and in their sole
discretion, may apply for and procure insurance on the life of one or more
Participants, in such amounts and in such forms as the Trust may choose. The
Employers or the Trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance. Participants shall have no interest
whatsoever in any such policy or policies, and at the request of the Employers
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Employers have applied for insurance.   16.18   Legal Fees to Enforce Rights
After Change in Control. The Company and each Employer is aware that upon the
occurrence of a Change in Control, the Board or the board of directors or
equivalent governing body of a Participant’s Employer(s) (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employers, or of any successor corporation, might cause or attempt to cause the
Company, the Participant’s Employer(s) or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer(s) to institute, or may institute,
litigation seeking to deny Participants the benefits intended under the Plan. In
these circumstances, the purpose of the Plan could be frustrated. Accordingly,
if, following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer(s) or any successor corporation has failed
to comply with any of its obligations under the Plan or any agreement
thereunder, or, if the Company, such Employer(s) or any other person takes any
action to declare the Plan void or unenforceable or institutes any litigation or
other legal action designed to deny, diminish or recover from any Participant
the benefits intended to be provided, then the Company and the Participant’s
Employer(s) irrevocably authorize such Participant to retain counsel of his or
her choice, whose reasonable fees and charges shall be borne by the Company and
the Participant’s Employer(s) (who shall be jointly and severally liable for
such amounts), to represent such Participant in connection with the initiation
or defense of any litigation or other legal action, whether by or against the
Company, the Participant’s Employer(s) or any director, officer, shareholder or
other person affiliated with the Company, the Participant’s Employer or any
successor thereto in any jurisdiction.

32



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document



     IN WITNESS WHEREOF, the Company has signed this Plan document as of
January 1, 2008.

            Ameristar Casinos, Inc., a Nevada
  corporation
      By:   /s/ Peter C. Walsh       Peter C. Walsh       Senior Vice President
and General Counsel  

33



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document
Amended and Restated
Effective January 1, 2008





--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

              Page  
Purpose 1
       
 
       
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    10  
2.1 Selection by Committee
    10  
2.2 Enrollment Requirements
    10  
2.3 Eligibility; Commencement of Participation
    10  
2.4 Termination of Participation and/or Deferrals
    11  
 
       
ARTICLE 3 Deferral Commitments/Company Matching/Crediting/Taxes
    11  
3.1 Minimum Deferrals
    11  
3.1 Minimum Deferrals
    11  
3.2 Maximum Deferral
    11  
3.3 Election to Defer; Effect of Election Form
    12  
3.4 Withholding of Annual Deferral Amounts
    12  
3.5 Annual Company Contribution Amount
    12  
3.6 Annual Company Matching Amount
    13  
3.7 Rollover Contributions and Rollover Transfers
    13  
3.8 Investment of Trust Assets
    13  
3.9 Vesting
    14  
3.10 Crediting/Debiting of Account Balances
    15  
3.11 FICA and Other Taxes
    17  
3.11 FICA and Other Taxes
    17  
3.12 Distributions
    18  
 
       
ARTICLE 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election
    18  
4.1 Short-Term Payout
    18  
4.2 Other Benefits Take Precedence Over Short-Term
    18  
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
    18  
4.4 Withdrawal Election
    19  
 
       
ARTICLE 5 Retirement Benefit
    19  
5.1 Retirement Benefit
    19  
5.2 Payment of Retirement Benefit
    19  
5.3 Death Prior to Completion of Retirement Benefit
    20  
5.4 Special Rule for Specified Employees
    20  
 
       
ARTICLE 6 Pre-Retirement Survivor Benefit
    20  

 i



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

              Page  
6.1 Pre-Retirement Survivor Benefit
    20  
6.2 Payment of Pre-Retirement Survivor Benefit
    20  
 
       
ARTICLE 7 Termination Benefit
    21  
7.1 Termination Benefit
    21  
7.2 Payment of Termination Benefit
    21  
7.3 Special Rule for Specified Employees
    21  
 
       
ARTICLE 8 Disability Waiver and Benefit
    22  
8.1 Disability Waiver
    22  
8.2 Continued Eligibility; Disability Benefit
    22  
 
       
ARTICLE 9 Beneficiary Designation
    22  
9.1 Beneficiary
    22  
9.2 Beneficiary Designation; Change; Spousal Consent
    22  
9.3 Acknowledgment
    23  
9.4 No Beneficiary Designation
    23  
9.5 Doubt as to Beneficiary
    23  
9.6 Discharge of Obligations
    23  
 
       
ARTICLE 10 Leave of Absence
    23  
10.1 Paid Leave of Absence
    23  
10.2 Unpaid Leave of Absence
    23  
 
       
ARTICLE 11 Termination, Amendment or Modification
    24  
11.1 Termination
    24  
11.2 Amendment
    24  
11.3 Plan Agreement
    25  
11.4 Effect of Payment
    25  
 
       
ARTICLE 12 Administration
    25  
12.1 Committee Duties
    25  
12.2 Administration Upon Change in Control
    25  
12.3 Agents
    26  
12.4 Binding Effect of Decisions
    26  
12.5 Indemnity of Committee
    26  
12.6 Employer Information
    26  
 
       
ARTICLE 13 Other Benefits and Agreements
    26  
13.1 Coordination with Other Benefits
    26  
 
       
ARTICLE 14 Claims Procedures
    27  
14.1 Presentation of Claim
    27  
14.2 Notification of Decision
    27  
 
       

 ii



--------------------------------------------------------------------------------



 



Ameristar Casinos, Inc.
Deferred Compensation Plan
Master Plan Document

              Page  
14.3 Review of a Denied Claim
    27  
14.4 Decision on Review
    28  
14.5 Legal Action
    28  
 
       
ARTICLE 15 Trust
    28  
15.1 Establishment of the Trust
    28  
15.2 Interrelationship of the Plan and the Trust
    28  
15.3 Distributions from the Trust
    28  
 
       
ARTICLE 16 Miscellaneous
    29  
16.1 Status of Plan
    29  
16.2 Unsecured General Creditor
    29  
16.3 Employer’s Liability
    29  
16.4 Nonassignability
    29  
16.5 Not a Contract of Employment
    29  
16.6 Furnishing Information
    30  
16.7 Terms
    30  
16.8 Captions
    30  
16.9 Governing Law
    30  
16.10 Notice
    30  
16.11 Successors
    31  
16.12 Spouse’s Interest
    31  
16.13 Validity
    31  
16.14 Incompetent
    31  
16.15 Court Order
    31  
16.16 Distribution in the Event of Taxation
    31  
16.17 Insurance
    32  
16.18 Legal Fees to Enforce Rights After Change in Control
    32  

 iii